Appeal by defendant from a judgment of the Supreme Court, *902Kings County, rendered September 27, 1974, adjudicating him a youthful offender, upon his plea of guilty to the crime of possession of weapons, etc., as a felony, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress physical evidence. Judgment reversed, on the law and the facts, motion granted, and indictment dismissed. The brief of the District Attorney concedes that a reversal is required on the authority of People v La Pene (40 NY2d 210). Acting on a radio bulletin based on an anonymous source describing a man with a gun, the arresting officer responded to the area designated, saw the defendant, approached him simultaneously with several other officers, all with guns drawn, said "Police”, frisked defendant and found a gun. On the facts, we find that "the circumstances, taken independently or cumulatively, did not supply the requisite degree of belief to sustain a frisk” (People v La Pene, supra, pp 225-226; see, also, People v Lewis [Jeanette], 54 AD2d 948). Rabin, Acting P. J., Shapiro, Suozzi and O’Connor, JJ., concur.